Citation Nr: 0528752	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertensive heart 
disease with cardiomyopathy, mild congestive heart failure, 
and hypertension, to include as secondary to the veteran's 
service-connected Diabetes Mellitus (DM), Type II.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from February 1970 to October 1971 and from September 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and July 2003 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared at a Board 
hearing at the RO in July 2005.  

With regard to the veteran's claim of service connection for 
PTSD, it has been held that the Board is under a legal duty 
in such a case to determine if there was new and material 
evidence submitted, regardless of the RO's actions.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   Accordingly, 
the Board has phrased the issue as whether new and material 
evidence has been received to reopen the claim of service 
connection for PTSD.  

This case is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in July 1992.  The veteran was notified of this decision that 
same month, but he did not file a notice of disagreement.

2.  Evidence received since the denial of service connection 
for PTSD in July 1992 raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1  The July 1992 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the July 1992 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claims to reopen were 
initiated subsequent to this time, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that the RO denied service 
connection for PTSD in July 1992.  The basis for the denial 
was the lack of verification of stressors.  The veteran was 
notified of this decision, but he did not appeal.  Thus, the 
decision became final.  38 U.S.C.A. § 7105(c).

Evidence received subsequent to the July 1992 rating 
determination, includes the results of a February 2003 VA 
examination and the testimony of the veteran at his July 2005 
hearing.  At the time of the February 2003 VA examination, 
Axis I diagnoses of chronic PTSD, delayed; r/o depressive 
disorder, not otherwise specified; and rule out mood 
disorder, not otherwise specified, were rendered.  The 
examiner observed that the veteran did not seem to have any 
pre-trauma indicators before military.  The examiner stated 
that with the veteran's ongoing physical difficulties, his 
mental status, including depression and PTSD symptoms, were 
apt to worsen.  It should be noted here that the veteran is 
service-connected for Diabetes Mellitus and a number of 
associated disabilities.  In view of the number and nature of 
the service-connected disabilities, the Board must view the 
VA examiners comments as suggesting that the service-
connected disabilities may have aggravated the PTSD (and 
depression).  This raises the question of secondary service 
connection under 38 C.F.R. § 3.310 and the holding in 
Allen v. Brown, 7 Vet.App. 439 (1995).  The Board must find 
that the VA examiner's opinion raises a reasonable 
possibility of substantiating the claim.  The claim of 
service connection for PTSD has therefore been reopened. 

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  However, the Board need not 
address the matter of compliance with VCAA at this time since 
any VCAA deficiencies will be remedied as a result of the 
actions directed by the Board in the remand section of this 
decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  To this 
extent, the appeal is granted subject to the directions set 
forth in the following remand section of this decision.


REMAND

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that that while the veteran has 
reported some incidents which cannot be corroborated, he has 
reported coming under attack while performing his duties as a 
movements specialist.  The veteran's service personnel 
records reveal that he was with SO # 203 HQ USASUPCOM QN and 
SO # 327 HQ USASUPCOM QN while in Vietnam.  Based on the 
above, additional development, including obtaining the unit 
history of these units from July 1970 to July 1971 is in 
order.  

Moreover, in view of the February 2003 VA examiner's comment 
the Board believes that a clear clarifying opinion regarding 
aggravation by service-connected disability should be 
obtained.  Clarification in this regard as to the depression 
issue is also necessary in view of the VA examiner's comment. 

With regard to the veteran's claim of service connection for 
hypertensive heart disease with cardiomyopathy, mild 
congestive heart failure and hypertension, to include as 
secondary to the veteran's service-connected DM, the Board 
notes that at the time of the February 2003 VA examination, 
the VA examiner indicated that the veteran's diabetes did not 
cause his hypertension, that hypertension did not cause the 
diabetes, and that the hypertension most likely caused the 
minimal heart disease that was demonstrated on testing.  
However, the examiner did not address the question of whether 
the veteran's service-connected diabetes and/or other 
service-connected disabilities aggravated his hypertension or 
heart disease.  

With regard to the veteran's claim for a total rating based 
upon individual unemployability, the Board notes that 
subsequent to the initial denial in July 2003, the RO has 
granted service connection for a below the right knee 
amputation and assigned a 40 percent disability evaluation 
for this disability.  The Board further observes that at the 
time of his July 2005 hearing, the veteran testified that all 
of his service-connected disabilities, including his newly 
service-connected below the right knee amputation, made him 
unemployable. VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Board also notes that the Court has held that in 
the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).



Accordingly, this case is REMANDED for the following actions:

1.  The RO should send copies of the 
veteran's DD 214 and service personnel 
records to THE U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  
Following receipt of this information, 
USASCRUR should provide copies of unit 
histories for the units that the veteran 
was attached to while in Vietnam.  The 
unit histories should be associated with 
the claims file.  

2.  After completion of the above, the RO 
should determine if the veteran engaged 
in combat or, if not, whether a claimed 
stressor has been verified.  

3.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder(s), including PTSD and 
depression, which may be present.  If the 
RO has determined that the veteran 
participated on combat or if a claimed 
stressor is verified, the examiner should 
be informed of such finding and pertinent 
details thereof.  The claims file must be 
made available to the examiner for 
review.  Any indicated special studies, 
including psychological studies, should 
be accomplished.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer responses to 
the following:

     a)  Is a diagnosis of PTSD 
warranted?  If so, what is the related 
stressor?

     b)  Is a diagnosis of depression 
warranted?  If so, was it manifested 
during service or is it otherwise related 
to service?

     c)  If diagnoses of PTSD and/or 
depression are warranted, is either or 
both disorders proximately due to, or has 
either or both disorders been aggravated 
by, the veteran's service-connected 
disabilities?

4.  The RO should schedule a VA 
examination to determine the nature and 
etiology of any current hypertensive 
heart disease with cardiomyopathy, mild 
congestive heart failure, or 
hypertension.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer 
responses to the following:  

     a)  Was hypertensive heart disease 
with cardiomyopathy, mild congestive 
heart failure or hypertension manifested 
during service or within one year of 
discharge from service, or are any of 
said disorders otherwise related to the 
veteran's period of service?  

     b)  Have any of the veteran's 
service-connected disabilities 
proximately caused or aggravated any 
current hypertensive heart disease with 
cardiomyopathy, mild congestive heart 
failure, or hypertension?  

5.  The RO should schedule an appropriate 
general VA examination to determine the 
impact of the veteran's service-connected 
disabilities on the veteran's ability to 
obtain and maintain gainful employment.  
The claims folder must be made available 
to the examiner for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether the veteran's 
service-connected disabilities preclude 
gainful employment. 

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


